Citation Nr: 1028987	
Decision Date: 08/03/10    Archive Date: 08/16/10

DOCKET NO.  08-25 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, 
New Mexico


THE ISSUES

1.  Entitlement to a disability manifested by chest pain to 
include as secondary to service-connected disability.

2.  Entitlement to an evaluation in excess of 10 percent for 
scar, status post tube thoracostomy with pleural abrasion.


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans' 
Services 


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active military service from December 1984 to 
December 1988.

This matter comes before the Board of Veterans' Appeals (Board or 
BVA) on appeal from an August 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico.

The issue of entitlement to service connection for a disability 
manifested by chest pain is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

After the Veteran perfected her appeal, she requested withdrawal 
of the issue of entitlement to evaluation in excess of 10 percent 
for scar, status post tube thoracostomy with pleural abrasion.


CONCLUSION OF LAW

The criteria for withdrawal of the Veteran's Substantive Appeal 
on the issue of entitlement to evaluation in excess of 10 percent 
for scar, status post tube thoracostomy with pleural abrasion 
have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 
C.F.R. §§ 20.202, 20.204(b)(c) (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Withdrawal of Appeal

In an August 2007 rating decision, the RO granted a 10 percent 
rating for scars, status post tube thoracostomy with pleural 
abrasion.  The Veteran disagreed with the evaluation assigned in 
November 2007 and perfected an appeal to the Board in August 
2008.  

At the December 2009, travel board hearing, the Veteran indicated 
that she wished to withdraw her appeal concerning the issue of 
entitlement to an evaluation in excess of 10 percent for scars, 
status post tube thoracostomy with pleural abrasion.  Received at 
the time of the travel board hearing was a written statement from 
the Veteran indicating her withdrawal of the issue from appeal. 

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which 
fails to allege specific error of fact or law in the 
determination being appealed. A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates a 
decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the 
appellant or by his or her authorized representative. 38 C.F.R. § 
20.204.

The Veteran has properly withdrawn her appeal concerning the 
issue of entitlement to an evaluation in excess of 10 percent for 
scars, status post tube thoracostomy with pleural abrasion.  
Hence, there remain no allegations of errors of fact or law for 
appellate consideration. Accordingly, the Board does not have 
jurisdiction to review this issue and it is dismissed.


ORDER

The appeal concerning the issue of entitlement to an evaluation 
in excess of 10 percent for scars, status post tube thoracostomy 
with pleural abrasion, is dismissed.


REMAND

The Veteran seeks service connection for a disability manifested 
by chest pain as secondary to service-connected status post tube 
thoracostomy, left pleuracotomy with pleural abrasion.

Initially, the Board must address the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2005)), which imposes obligations on VA in 
terms of its duties to notify and assist claimants.  A review of 
the claims file reveals that the Veteran has not been properly 
notified of the provisions of the VCAA.  The Veteran has not been 
advised of the information and evidence needed to substantiate 
her claim on a secondary basis.  Therefore, it is apparent that 
the Board must remand this case to ensure that the Veteran is 
properly notified of the VCAA and to determine whether all 
evidence needed to consider the claim has been obtained.  

In addition, the United States Court of Appeals for Veterans 
Claims (Court) has held that "[w]here, as here, the record 
before the [Board] was clearly inadequate, remand . . . is 
required."  Littke v. Derwinski, 1 Vet.App. 90, 93 (1990).  The 
Court has also held that the "fulfillment of the statutory duty 
to assist . . . includes the conduct of a thorough and 
contemporaneous medical examination. . . ."  Green v. Derwinski, 
1 Vet.App. 121, 124 (1991).  Although the Veteran was afforded a 
VA examination in May 2007, this examination is not adequate for 
appellate purposes.  The Veteran's claims file was not available 
for review.  As such, all available evidence was not considered.  
Likewise, pertinent facts were neither identified nor evaluated 
and weighed.  The Court has held that the requirement for 
evaluation of the complete medical history of the Veteran's 
condition operated to protect Veterans against an adverse 
decision based on a single, incomplete, or inaccurate report and 
to enable VA to make a more precise evaluation.  Schafrath v. 
Derwinski, 1 Vet.App. 589 (1991).  In West v. Brown, 7 Vet.App. 
70 (1994), the Court clearly indicated that the necessity of 
evaluation of the complete medical history applied not only to 
adjudicators, but also to examining physicians and that a medical 
examination that did not reflect reliance upon a complete and 
accurate history was inadequate for rating purposes and 
"frustrates effective judicial review."  The Board, therefore, 
concludes that an additional VA examination is needed to provide 
an accurate picture of the claimed disability at issue on appeal.  
38 C.F.R. §§ 3.326, 3.327 (2009).

In addition, the Veteran submitted in support of her claim a 
December 2009 VA medical record authored by a physician's 
assistant who noted that the Veteran presented with "signs and 
symptoms consistent with a diagnosis of anterior thoracic 
tightness" and noted that the "intercostal tissue may be 
chronically inflamed."

Accordingly, the case is REMANDED for the following action:
 
1.  Development contemplated by the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) should be undertaken, including, 
but not limited to, informing the Veteran of the 
information and evidence not of record (1) that is 
necessary to substantiate the claim on a secondary 
basis; (2) that VA will seek to obtain; and (3) that 
the claimant is expected to provide.  In addition, the 
Veteran should be informed of how VA determines 
disability ratings and effective dates.  In addition, 
the Veteran should be requested to indicate if he has 
received any VA or non-VA medical treatment for her 
chest pain that is not evidenced by the current 
record.  If so, the Veteran should be provided with 
the necessary authorizations for the release of any 
treatment records not currently on file.  These 
records should then be obtained and associated with 
the claims folder.  The Veteran should be advised that 
he may also submit any evidence or further argument 
relative to the claim at issue.

2.  The Veteran should be afforded the appropriate VA 
examination to determine whether a separate disability 
manifested by chest pain associated with the Veteran's 
service-connected status post tube thoracostomy and 
left pleuracotomy with pleural abrasion exists.  The 
claims file must be made available to and reviewed by 
the examiner in conjunction with the examination, and 
the examination report should reflect that such a 
review was made.  All pertinent symptomatology and 
findings should be reported in detail.  Any indicated 
diagnostic tests and studies should be accomplished.  
The examiner should provide an opinion as to whether 
it is at least as likely as not that the Veteran's 
suffers from a separate disability manifested by chest 
pain, as opposed to just symptomatology, related to 
either the Veteran's post tube thoracostomy and left 
pleuracotomy with pleural abrasion or related to the 
Veteran's active duty service.  The examiner is 
requested to discuss the December 2008 assessment by 
physician's assistant that Veteran presents with signs 
and symptoms consistent with diagnosis of anterior 
thoracic tightness.  

It would be helpful if the examiner would use the 
following language, as may be appropriate:  "more 
likely than not" (meaning likelihood greater than 
50%), "at least as likely as not" (meaning 
likelihood of at least 50%), or "less likely than 
not" or "unlikely" (meaning that there is a less 
than 50% likelihood).

The term "at least as likely as not" does not mean 
"within the realm of medical possibility."  Rather, 
it means that the weight of medical evidence both for 
and against a conclusion is so evenly divided that it 
is as medically sound to find in favor of that 
conclusion as it is to find against it.  The examiner 
should provide a complete rationale for any opinion 
provided.

3.  The case should again be reviewed on the basis of 
the additional evidence.  If the benefit sought is not 
granted in full, the Veteran should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the appellant 
that the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claim.  Her 
cooperation in VA's efforts to develop his claim, including 
reporting for any scheduled VA examination, is both critical and 
appreciated.  The appellant is also advised that failure to 
report for any scheduled examination may result in the denial of 
a claim.  38 C.F.R. § 3.655.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2008).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


